Bell, J.
Though numerous issues were asked for by the parties and directed by the court, some of them being rather issues in law, for the court, than of fact for the jury; and multifarious points presented for the opinion of the judge who tried these issues, there appear to be, in truth, but two principal questions which called for decision. The first of these is settled by the verdict rendered in Seal v. Duffy, finding the judgment recovered by Duffy against Taylor and Johnson, the assignors, to be fraudulent; not only against the other execution creditors, but against the defendants themselves. Of the grounds upon which this determination proceeded, we are not informed, nor are we called upon to inquire into them. It suffices here that the jury had so found, upon'an issue referring the question to them as one of fact, and this finding puts this judgment out of the way for every purpose connected with the cause, as it is presented in this court.
The other question is, What was the legal effect of the deed of assignment of theT8th of June, 1845, under the facts disclosed in this case? It is very certain that, immediately upon the acceptance of this deed by Taylor, the grantee, the legal title to all the property *277intended to be conveyed by it passed from the assignors (o the assignee, and the trust which it was its principal object to create in favour of the creditors instantly took effect. Read v. Robinson, 6 Watts & Serg. 332. The trust being sufficiently existing, equity would not suffer it to fail because of the misfeasance or non-feasance of the trustee named in the deed ; for, unlike naked powers, trusts are ever imperative and binding on the conscience of the agents appointed 'for their execution, and if he refuse or neglect this duty, a chancellor will either compel him to its performance, or substitute another hand to uphold the trust and carry it into effect.
. Before the acts of 24th March, 1818, and 29th March, 1823, the authority of our courts to compel the execution of pure trusts was extremely defective, if not altogether insufficient. But the first of . these statutes, which was made to assist creditors by bringing assignees in trust, for the benefit of creditors, more directly within the jurisdiction of the courts, conferred on these tribunals the power of a chancellor to compel the performance of such a trust by calling for security, or dismissal of a defaulting or negligent assignee, and the substitution of another. The system fhus commenced is more fully developed and perfected by the act of 14th June, 1836, which, among other provisions, authorizes the courts to appoint assignees or 'trustees when any sole assignee or trustee shall renounce the trust, or refuse to act under it, or fully to execute the same. Since these enactments, a defaulting, unwilling, or negligent trustee is not, in Pennsylvania, suffered to defeat a trust once created, any more than in England, or those of our sister states possessing courts of chancery as distinct tribunals. Here,, as there, the cestuis que trust, who in this instance are the creditors, having acquired an equitable interest, are regarded as the persons beneficially interested in the thing which is the subject of the trust, and no mere refusal or disagreement of the trustee is permitted to work the destruction of the interest thus acquired, except, indeed, so far as a statute may impute such an effect to official delinquency. Generally speaking, therefore, whatever may be the technical consequence of a renunciation before acceptance of the office of trüstee, or the deed creating it, to revest the title of the property granted in the assignors by way of remitter, certain it is it will not operate to divest the intermediate interest of their creditors, which, in the mean time, have sprung into existence beyond, the power of any but themselves to destroy. So much was determined in Read v. Robinson, supra, where the assignee named in the deed disagreed to, and renounced it from the beginning. A fortiori, it is so where, as here, there, has been a *278formal acceptance of the conveyance for the purposes of the trust, after which the trustee cannot divest himself of the legal estate by a mere refusal to carry the trust into execution, or withdraw from its support without the consent of all the parties interested. Lewin on Trusts, 464. I see, upon the record here, no evidence of such consent ; and, consequently, this act of the assignee altogether failed to affect the beneficial interest acquired by the creditors, or to disturb the residence of the legal estate, by revesting in the. assignor the jus disponendi to be employed in conferring validity on the attempted conveyance to Seal, of the 20lh of June. For the very reason that Taylor, the assignee, refused to execute the trust, it was competent to any of the parties interested in it to call upon the proper court to appoint another in his place, in whom, eo instante, by operation of law, the legal title to the property assigned would have been immediately translated, to enable him to execute the trust. I do not see why this might not yet be done, if there was any property the subject of the assignment, untouched by the several executions.
It follows, that Taylor’s refusal vested no right in his assignors to execute another distinct conveyance of the same property-to Seal, though substantially on the same trusts.
But it is objected by the plaintiff in error that the non-recording of the original instrument, within the time prescribed by the statute, put it in the option of the creditors to avoid it, and having done so by causing execution to issue and attaching the assigned property, it is to be regarded as void ab initio; and this, it is insisted, will let in the second assignment, to operate as a valid instrument immediately upon the lapse of the thirty days. It may be true that though a conveyance be delivered presently and absolutely, yet if it cannot take effect immediately; it may, to effectuate a principal intent of the parties to it, become operative in futuro, for the rule is, if a deed cannot operate exactly in the manner intended'by the parties, it shall be so construed as to operate in some other manner, as agreeable to the intent as possible. Cruise’s Dig. tit. 32, ch. 23, secs. 17—31; 16 Johns. Rep. 178; 1 Pres, on Abs. 312, etseq. But the attempted application of this principle to the present case proceeds upon what is, I think, an erroneous construction of the act of 1818. This act was made for the benefit of the 'creditor, to enable him to hold the assignee to a strict account, and to compel him to the performance of his duty. It was in avoidance of a former crying mischief, and, being remedial, should’ be liberally construed in support of assignment of property, háving for 'their object equality of distribution among the creditors of an insolvent, and not so as unnecessarily to *279defeat them. This class of trusts is now so far brought within the power of our courts, and so effectively guarded, that little opportunity is afforded for the practice of fraud; and it is certainly more consonant to sound policy to sustain conveyances of this character, where it is not forbidden by positive law, than, by too easily setting them aside, encourage a scramble among creditors, in which the equity of equality is sure to be sacrificed.
By the seventh section of the act last cited, it is provided that all assignments in trust.for the benefit of creditors, not recorded within thirty days after their execution, shall be considered null and void, as against an^r of the creditors of the assignor. But surely this provision, made for the benefit of creditors, and intended to subserve their interests, is not to be so construed as to destroy the equitable hold they have on the property assigned, without their consent, in every case where the trustee may neglect to place the deed on record within the allowed period. Such a construction would, it seems to me, be a perversion of the object of the law, and instead of making it beneficial to the creditor, would, in a variety of instances, visit him with punishment for the default of the assignee. The statute makes'it the peculiar duty of the latter, who has possession of the assignment, to cause it to be recorded. The power of the cestuis que trust over him, for this or any other purpose, is nothing until after the expiration of the prescribed time; for, until then, he is in no default. Nor can the assignor compel him to the performance of this duty. If, therefore, the position of the plaintiff in error be correct, an obstinate or negligent trustee ’ may entirely defeat the trust, by simply folding his arms and refusing to act for thirty days, and this without the consent or laches of the creator of the trust, or those for whose benefit it was created. As we have seen, a court of equity-will- not permit this, for reasons that address themselves to every man’s sense of justice, and it is not to be presumed the legislature so intended, in the absence of incontrovertible evidence of such an intent. We do not think the section of the act under review furnishes such evidence, for, notwithstanding the generality of the language employed, it is manifest, when read in connection with the other parts of the statute, and especially that portion which gives to any person interested the right to proceed for the dismissal of a defaulting assignee and the substitution of another, the legislature did not mean to ascribe to it the sweeping and destructive effect now claimed for it. ’ In our opinion, nothing further was contemplated than, in the event of an assignment not bping placed on record, to accord to each creditor the right to proceed, if he saw proper, at common law, *280for the recovery of his claim by judgment and execution, avoiding the assignment pro tanto, and no further, and leaving it to other creditors, whose interests might so dictate, to keep their hold upon the assignment by insisting on the equitable interests created by it. Without the seventh section, no single creditor, nor even a majority of the creditors of the assignor, could avoid the deed to any extent, though both the assignor and assignee were assenting to it. We cannot bring ourselves to believe that, by this provision, it was intended altogether to destroy the trust without or against the assent of the cestuis que trust, or any portion of them. The language is, “ as against any of the creditors,” by which is to be understood, as against any who may elect to make the objection in the only effective mode in which it can be. made, namely, by judgment and execution levied. It puts it in the power of any creditor to avoid the conveyance, so far as he is concerned, and no further. This restrained construction satisfies the terms of the statute, while it still leaves the deed operative, so long as any thing remained upon which it can operate, and is so far consonant with the equitable rule-which forbids the destruction of a trust without the consent of all who are interested in it. The opposite construction, asked for by the plaintiff in error, would, by a statutory cancellation of the deed of trust, divest interests which, as we have seen, commenced at the moment of the delivery of the conveyance, it might be against the assent of the parties owning such beneficial interests. This would be contrary to the rudimental law of property, and there heing nothing in the statute which compels us to this extreme, we cannot agree to give it our sanction.
From what has been said, it follows that the deed of the 18th of June remained valid for the purpose of passing the property, as to all the world, until attached by execution issued and levied, and that these interfered with it only so far as they withdrew the assigned properly and effects from its operation. A consequence of this doctrine is, that there never was a moment when the second assignment made to Seal could take effect upon this property, either presently or prospectively. The first assignment always stood between the second and such of the property as remained, from time .to time, untouched by the executions, covering and protecting it for the uses of the- original trust. . But as these executions eventually swept the -whole estate assigned, they finally displaced the first assignment, without, however, leaving any interval for the operation of the second, and thus the execution creditors, by force of the statute, became entitled to the fund in court, the proceeds of the goods levied.
*281This general view disposes of the whole case, and therefore a detailed examination of the several errors assigned in this court is unnecessary. The charge and answers of the court below being in accordance with the principles now.laid down, it is .not presumed that any error has been committed.
It is proper to add, in conclusion, that so far as the opinion may seem to conflict with the determination in Englebert v. Blanjot, 2 Whart. 232, it has the concurrence of the eminent judge-who pronounced the decision of the court in that case. Regarded as an authority for the doctrine, that an assignment of property in trust, based upon an intended fraud against creditors, is void as to them, it is not intended to impeach that decision, or to question the reasoning upon which it is founded. The inaccuracy was in assuming that the neglect to record the assignment, according to the statute, established the existence of such fraudulent intent.
Judgment affirmed.
Burnside, J., was .absent at Nisi Prius, from the commencement of this term until January 4th.